DETAILED ACTION
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structural elements that all “a first press of the brake actuates the brake and a subsequent second press of the brake releases the brake” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 6-13 are rejected under 35 U.S.C. 102a(1) as being anticipated by Matthews, US Patent Application Publication 2011/0220036 A1.  Matthews discloses a retractor (10) with an opening (17) for allowing a strap (15) to extend therethrough, a retraction spring [0068], an attachment point, i.e. a connector at the end of the strap for attaching to the collar of a pet or clothing of a child, a ratchet brake, i.e., a locking arm with locking teeth (30, 35) actuated by a push button (23) to activate the brake and pushed a second time to deactivate the brake [0060] and a toothed wheel (27),

    PNG
    media_image1.png
    1084
    684
    media_image1.png
    Greyscale


Claims 14-16 are rejected under 35 U.S.C. 102a(1) as being anticipated by Anderson, US 5791580.  Anderson discloses a retractor (figure 1) with an opening (16) for allowing a strap (13) to extend therethrough, a retraction spring (12), an attachment point (14), and a friction brake (15) that directly engages the strap (figure 2).

    PNG
    media_image2.png
    815
    1007
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews, US Patent Application Publication 2011/0220036 A1 in view of Anderson, US 5791580.  Matthews discloses a ratcheting braking system for locking the spool from winding.  Whereas, the claims define the braking system as a friction braking system that directly engages the strap.  Both braking systems function equally as well as the other in stopping the winding of the spool and cord.  The specification fails to disclose any criticality associated with a friction braking system over a ratcheting system.  In fact, the applicant’s disclosure discloses that either type of braking system works equally as well as the other in locking the cord and spool from winding the cord.  Furthermore, Anderson discloses a friction breaking system that uses a pad system for engaging either the spool or the strap to lock the strap and prevent winding of the spool.  Therefore, it would have been obvious to modify Matthews ratcheting braking system with a friction braking system as an alternative design to locking the strap and spool to prevent winding.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677

/JACK W LAVINDER/Primary Examiner, Art Unit 3677